SUGARMAN, District Judge.
There has been presented by the petitioner an application for leave to appeal in forma pauperis from a decision heretofore entered herein on October 9, 1956 (and corrected on November 14, 1956 as to a typographical error in the original decision) denying the petitioner’s motion to vacate judgment and sentence imposed upon him upon his plea of guilty.
In the light of the authority cited in footnote 2 of the said decision of October 9, 1956 and the pronouncement of the Court of Appeals of this Circuit in United States of America v. Farley, 238 F.2d 575 the petition to appeal in forma pauperis is denied.
Applying the formula enunciated by the Court of Appeals, this court is of the opinion (assuming the petitioner’s indigence and citizenship and by-passing the failure of the petitioner to identify with reasonable particularity the claimed errors which will be the basis of the appeal) that there is no substantial question for review and that an appeal will be futile. This court is convinced that the proposed appeal is not in good faith.
The court certifies that the application is made in bad faith and it is therefore as aforesaid denied.
It is so ordered.